B. FLETCHER, Circuit Judge,
concurring.
I reluctantly concur in the decision to deny the petition. Evidence in the record strongly supports the petitioner’s asylum claim based on fear of forced sterilization. Zhen Bi Chang, the petitioner, is the mother of two children, exceeding the number of children allowed under China’s one-child policy. As a pro se petitioner Zhen was unaware of this statutory ground for relief when she appeared before the Immigration Judge (IJ). Later counsel did not raise this claim to the Board of Immigration Appeals (BIA); indeed he did not file a brief with the BIA. As a result, although Zhen likely qualifies for at least one and possibly two forms of relief, Zhen faces deportation to a country where she is likely to be sterilized against her will.1
During the course of Zhen’s time in the United States’ immigration system she employed several, less than capable members of the immigration bar. Zhen retained an attorney for her IJ hearing but the attorney left town and disconnected his phone. He did not represent her at the hearing. She proceeded pro se. For Zhen’s appeal before the BIA, she hired another attorney. This attorney took $600 but never filed an appeal brief. Subsequently, Zhen hired a new attorney. This new attorney also failed to file a brief before the BIA. The attorney claims he did not file a brief because he was waiting for a transcript of Zhen’s IJ hearing. He was her attorney for over a year before her appeal was denied. He substituted in as her counsel in February of 2001. He did nothing at all until the appeal was denied in March of 2002. This same attorney then filed Zhen’s motion to reopen before the BIA and filed her brief to this court. He did not raise a domestic abuse claim under the Victims of Trafficking and Violence Protection Act. This claim arose after Zhen’s hearing and appeal and would have qualified Zhen for reopening of her petition. Notwithstanding these failures the attorney, not surprisingly, did not raise an ineffective assistance of counsel claim against himself. Thus, we cannot address any ineffective assistance of counsel claim on behalf of Zhen.
Zhen appeared before the IJ as a pro se female Chinese national with two children. Despite these telling facts, her likely qualification for asylum on the basis of fear of forced sterilization was never queried by the immigration judge.2 A series of un*109scrupulous legal counselors did not inform her of this ground for relief and then failed to brief her claim to the courts. Furthermore, it appears Zhen’s current attorney never raised the forms of relief available to non-citizen victims of domestic violence. Her claims for relief have never been raised and are not exhausted. As a result, although she likely qualifies for asylum, we deport a woman who is the wife of a permanent resident and the mother of two United States citizen children.

. In addition to the evidence is support of Zhen's statutory asylum claim, at oral argument, counsel for Zhen reported that Zhen has separated from her permanent resident husband because of domestic abuse. Under these circumstances Zhen may qualify for relief under the Violence Against Women Act of 1994, Pub.L. No. 103-322, 108 Stat. 1796, Subtitle G (1994), and Victims of Trafficking and Violence Protection Act of 2000, Pub.L. No. 106-386, 114 Stat. 1464 (2000). The Victims of Trafficking and Violence Protection Act created a new “U” visa for victims of domestic violence and other crimes.


. Immigration judges have "a duty to fully develop the record when an alien proceeds pro se by probing into relevant facts and *109providing appropriate guidance as to how the alien may prove his application for relief.” Agyeman v. INS, 296 F.3d 871, 884 (9th Cir.2002); see also Jacinto v. INS, 208 F.3d 725 (9th Cir.2000). This requirement stems from the Fifth Amendment's due process rights as applied to individuals in deportation proceedings. Agyeman, 296 F.3d at 877. Zhen’s attorneys have never raised a due process argument.